Citation Nr: 0701185	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  01-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from August 1970 to 
February 1972.  He had additional service in the United 
States Army Reserves from February 1972 to June 1973 and in 
the New Mexico Army National Guard from June 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified at the Albuquerque RO on June 6, 2002.  
The veteran also testified at a hearing held at the 
Albuquerque RO on September 16, 2004, before the undersigned 
Board member.  By an October 2004 action, the Board remanded 
this appeal for further development.

The veteran submitted his current claim in May 1999 and is 
seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service in the 
Republic of Vietnam. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran served in Vietnam from January 8, 1971, to 
December 14, 1971.  His DD 214 shows that his specialty was 
#13A10, Field Artillery Basic.  The veteran testified in June 
2002 that he was a cannoneer in the artillery.  After the 
Board's October 2004 remand, the veteran provided a copy of a 
special order showing that he was initially assigned to B 
Battery, 6th Battalion, 11th Artillery, 23rd Infantry Division, 
and as of June 15, 1971, he was reassigned to B Battery, 3rd 
Battalion, 82nd Artillery, 23rd Infantry Division.  This 
official order can be accepted as an accurate statement 
describing the units to which the veteran was assigned and 
the dates of the assignments when he was in Vietnam.

During the course of the veteran's claim and appeal, he had 
not previously provided accurate information as to which 
units he was assigned when he served in Vietnam.  This made 
it difficult to verify his claimed stressors.  For instance, 
in his August 1999 stressor statement, the veteran described 
his first stressor incident as having occurred in January 
1971 when he was assigned to B Battery, 3rd Battalion, 82nd 
Artillery, 23rd Infantry Division.  He said that during his 
first week in Vietnam his convoy was fired upon while 
traveling from Cam Rahn Bay to Chu Lai, and he saw three dead 
Vietcong soldiers by the side of the road.  In fact, 
according to his official assignment order, the veteran was 
assigned to B Battery, 6th Battalion, 11th Artillery, 23rd 
Infantry Division from January 8, 1971, until June 15, 1971.

The veteran restated this same inaccurate unit assignment 
information during his June 2002 testimony before a decision 
review officer (DRO).  Consequently, the RO's October 2002 
inquiry to the U.S. Armed Services Center for Research of 
Unit Records in an attempt to verify the veteran's claimed 
stressors was based on the same inaccurate unit assignment 
information.  The Board also notes that the Appeals 
Management Center's May 2005 post-remand inquiry to the 
service department in order to verify stressors incorrectly 
stated that the veteran was part of the 3rd Infantry 
Division, instead of the 23rd Infantry Division.  The 
stressor events were not described in detail, and were stated 
to have happened on November 1, 1970, although the veteran 
did not arrive in Vietnam until January 8, 1971.

A remand is necessary in order to make another inquiry based 
on the correct unit assignment and dates of service in order 
to verify the veteran's claimed stressors, as further 
described below.

The veteran described his first stressor incident as having 
occurred in January 1971 when he was assigned to B Battery, 
3rd Battalion, 82nd Artillery, 23rd Infantry Division.  He said 
that during his first week in Vietnam his convoy was fired 
upon and the truck he was riding in was hit while traveling 
from Cam Rahn Bay to Chu Lai, and he saw three dead Vietcong 
soldiers by the side of the road.

In September 2004 the veteran testified that he was based at 
Duc Pho (a/k/a Landing Zone Bravo) where he was stationed at 
San Juan Hill.  The second stressor described by the veteran 
occurred during April 1971.  He described being relocated 
from Landing Zone San Juan Hill to Landing Zone Jeff where 
the unit received a lot of incoming fire.  He indicated that 
C Battery, 3rd Battalion, 16th Artillery was also involved in 
the incident.  He said that they fired for four to five days 
straight, each battery taking turns, sometimes with all six 
guns.  He said that a Sergeant Pattat (apparently with the 
16th Artillery) was hit by shrapnel in the shoulder and arms, 
and several others were also medi-vaced.  In his September 
2004 testimony, the veteran further clarified that his and 
other units had apparently fired on an area near San Juan 
Hill to clear and create a new landing zone called Landing 
Zone Jeff.  Then they went to man and defend Landing Zone 
Jeff, and it was at Landing Zone Jeff where the intense 
incoming and outgoing fire was experienced sometime during 
April 1971.  When the mission at Landing Zone Jeff was 
completed, the veteran's unit returned to San Juan Hill.  

Toward the end of the four to five-day firefight at Landing 
Zone Jeff, the veteran said he was loading a Howitzer cannon 
and another soldier nicknamed "[redacted]" was firing.  
However, [redacted] did not pull all the powder out, and when 
he popped the primer his fingers and thumb were partially 
blown off right next to the veteran.

The Board notes that the veteran also testified that at 
Landing Zone Jeff his knee was hit by recoil from a gun.  He 
refused to be medi-vaced, and the injury did not get 
reported.  He also described an incident where he thought he 
had run over a Vietnamese child with the jeep he was driving, 
but he did not report that incident.  The veteran also 
described an October 1971 event where an ammunition dump was 
blown up at Marble Mountain near DaNang, and the villagers 
had known something was going to happen.  However, the 
veteran also said he was away on R&R at the time.  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should send another inquiry to 
seek verification of the above-described 
stressor events.  The search should 
include a search with respect to both 
units for the appropriate periods of 
assignment (for 11th Artillery unit for 
events prior to June 15, 1971, and for 
the 82nd Artillery unit thereafter).  
When a reply is received, it should be 
associated with the claims file.

2.  Thereafter, take adjudicatory action 
on the veteran's claim of service 
connection for PTSD.  Consideration 
should include the United States Court of 
Appeals for Veterans Claims' ruling in 
Sizemore v. Principi, 18 Vet. App. 264 
(2004) as required by the Board's earlier 
remand.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case (SSOC).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006). 

